1
2
3
4
5
6
7                            IN THE UNITED STATES DISTRICT COURT
8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    Case No. 1:14-cr-0114 DAD
11                   Plaintiff,                   ORDER CONTINUING SURRENDER DATE
12          v.
13   MICHAEL GALLOWAY,
                                                   JUDGE: Hon. Dale A. Drozd
14                  Defendant.
15
16
17          IT IS HEREBY ORDERED, that the self-surrender date for defendant Michael

18   Galloway, sentenced on August 13, 2018 to 21 months in the Bureau of Prisons, is continued

19   from January 23, 2019 to March 27, 2019 at or before 2:00 p.m. at F.C.I. Lompoc, in order to

20   accommodate scheduled medical treatment. However, no further extensions of the surrender

21   date will be granted absent a compelling showing of good cause as explained at the hearing.

22   IT IS SO ORDERED.
23
        Dated:    January 24, 2019
24                                                    UNITED STATES DISTRICT JUDGE

25
26
27
28
